Citation Nr: 1042487	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  07-17 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1.  Whether there was clear and unmistakable error in the April 
21, 1978 rating decision which denied entitlement to service 
connection for diplopia.

2.  Entitlement to an effective date earlier than August 16, 
2003, for the grant of service connection for diplopia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to April 1976.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).

The issue of entitlement to an effective date earlier than August 
16, 2003, for the grant of service connection for diplopia is 
addressed in the Remand portion of the decision below and is 
remanded to the RO via the Appeals Management Center, in 
Washington, DC.


FINDING OF FACT

The April 21, 1978 rating decision, which denied service 
connection for diplopia, failed to correctly apply the facts, and 
it is undebatable that but for that error, the outcome of the 
claim would have been manifestly different.


CONCLUSION OF LAW

The April 21, 1978 rating decision which denied service 
connection for diplopia contained clear and unmistakable error 
(CUE).  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
generally has a duty to notify and assist claimants in 
substantiating a claim for benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).  However, a motion for 
CUE is not a claim or application for VA benefits and thus VCAA 
requirements are not applicable to CUE motions.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001).

Historically, the Veteran submitted a claim of entitlement to 
service connection for "double vision" in February 1978.  The 
claim was denied by an April 21, 1978 rating decision as the 
disability was "held to be a constitutional or developmental 
abnormality."  The basis for this decision was that the 
Veteran's "[s]ervice medical records reveal that prior to 
entrance into the service [V]eteran had diplopia with a history 
of surgery at age 11 to correct crossed-eyes.  While in service 
he had corrective surgery for this condition."  The Veteran did 
not appeal and the decision became final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104(a) (2010).  By a May 25, 2005 
rating decision, service connection for diplopia was granted and 
a 30 percent evaluation was assigned under 38 C.F.R. § 4.79, 
Diagnostic Code 6090, effective August 16, 2003.

RO decisions that are final and binding are accepted as correct 
in the absence of CUE.  38 C.F.R. § 3.105(a).  The question of 
whether CUE is present in a prior determination is analyzed under 
a three-pronged test.  First, it must be determined whether 
either the correct facts, as they were known at the time, were 
not before the adjudicator, that is, more than a simple 
disagreement as to how the facts were weighed and evaluated; or 
that the statutory or regulatory provisions existing at that time 
were incorrectly applied.  Second, the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome.  Third, a determination that 
there was CUE must be based on the record and the law that 
existed at the time of the prior adjudication in question.  See 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

CUE is a very specific and rare kind of error.  CUE is the kind 
of error to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error.  
See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  CUE is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  The mere 
misinterpretation of facts or failure to fulfill the duty to 
assist does not constitute CUE.  See Thompson v. Derwinski, 1 
Vet. App. 251, 253 (1991); Crippen v. Brown, 9 Vet. App. 412, 424 
(1996); see also Damrel, 6 Vet. App. at 245 (holding that a valid 
CUE claim requires that the Veteran assert more than a 
disagreement as to how the facts were weighed or evaluated). 

Simply claiming CUE on the basis that the previous adjudication 
improperly weighed and evaluated the evidence can never satisfy 
the stringent definition of CUE.  Fugo, 6 Vet. App. at 44; see 
also Russell, 3 Vet. App. 310.  Similarly, the Court of Appeals 
for Veterans Claims (Court) has rejected as being too broad 
general and unspecified allegations of error based on the failure 
to follow regulations, failure to give due process, failure to 
accord benefit of the doubt, failure of duty to assist, and any 
other general, non-specific claim of "error."  See Fugo, 6 Vet. 
App. at 44.  If a claimant wishes to reasonably raise a CUE 
claim, there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error that if true 
would be CUE on its face, the claimant also must give persuasive 
reasons as to why the result of the prior determination would 
have been manifestly different but for the alleged error.  Id.  
There is a presumption of validity to otherwise final decisions, 
and the presumption is even stronger where the decision is being 
collaterally attacked as in a CUE claim.  Id.

The determination regarding CUE must be made based on the record 
and the law that existed at the time the decision was made.  
Damrel, 6 Vet. App. at 245.  Evidence that was not of record at 
the time of the decision cannot be used to determine if CUE 
occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).  In this 
regard, the Board notes that as part of the Veteran's CUE claim, 
he has submitted multiple copies of relevant service treatment 
records.  Oddly, two of these records, both dated on July 8, 
1975, are not included in the service treatment records envelope 
which is associated with the claims file and was of record at the 
time of the April 1978 rating decision.  While these records are 
very clearly service treatment records, their absence from the 
envelope cannot be ignored by the Board.

In Bell v. Derwinski, 2 Vet.App. 611 (1992) the Court held that 
where the documents proffered by the appellant are within the 
Secretary's control and could reasonably be expected to be a part 
of the record "before the Secretary and the Board," such 
documents are, in contemplation of law, before the Secretary and 
should be included in the record.  However, a more recent Court 
holding severely limited the applicability of the Bell holding.  
Moreover, a subsequent precedent opinion of VA's General Counsel 
(hereinafter GC) also prohibits consideration of service 
treatment records not actually in the claims file at the time of 
the adverse decision.

In Damrel v. Brown, 6 Vet.App. 242, 246 (1994), the Court held 
that the constructive notice rule first announced in Bell was not 
applicable to decisions rendered prior to Bell, such as in the 
instant case, and held that where Court opinions formulate new 
interpretations of the law subsequent to an RO decision, those 
holdings cannot be the basis of a valid CUE claim.  Although the 
Court has recognized that a viable CUE claim may be premised on 
the theory that the RO had failed to consider evidence of a high 
probative value, the Court has made it clear that, for such a 
claim to succeed as to an RO decision issued prior to February 
1990, the RO must have denied the very existence of the evidence.  
See Glynn v. Brown, 6 Vet.App. 523, 531 (1994) (CUE not found 
where prior decision "did not deny the existence of an in- 
service injury" but denied only that "any injury appellant may 
have sustained during service did not aggravate his preexisting 
condition"); cf Russell, 3 Vet.App. at 319 (RO's denial of 
existence of evidence of record constitutes undebatable error).  
According to VAOPGCPREC 12-95, if, subsequent to a final RO 
denial prior to July 21, 1992, a claim is reopened and benefits 
awarded, the RO's failure to consider evidence in VA's 
possession, but not actually in the record before the RO, may not 
form the basis for a finding of CUE.

In this case, the April 1978 rating decision did not mention the 
July 8, 1975 service treatment records in any manner.  
Accordingly, it cannot be considered to have denied their very 
existence.  Thus, based on this case law and GC opinion, the 
service treatment records dated on July 8, 1975 cannot be the 
basis for CUE as their absence from the service treatment records 
envelope indicates that they were not of record at the time of 
the April 1978 rating decision, nor can they be considered 
"constructively" of record pursuant to Bell.  As such, the Board 
will address the CUE claim on appeal based exclusively on the 
records currently contained in the service treatment records 
envelope, and will omit discussion of the July 8, 1975 service 
treatment records.

In November 2004, the Veteran filed the present motion for 
revision of the April 1978 rating based on CUE.  The Veteran 
clarified his arguments in an October 2009 appeal to the Board, 
alleging that (1) the April 1978 rating decision confused the 
Veteran's diplopia, which began during military service, with his 
esotropia, which was a congenital defect which existed prior to 
military service; (2) the April 1978 rating decision stated that 
the Veteran's diplopia was corrected during military service, 
when it was instead his congenital esotropia which was corrected 
during military service; and (3) the service treatment records 
demonstrated that the Veteran had chronic diplopia and that, as a 
result, a medical examination was warranted to determine whether 
the Veteran had a current diagnosis of that disorder.

With regard to allegations (1) and (2), the evidence of record 
clearly demonstrates that the April 1978 rating decision was in 
error with regard to both the holding and the basis made therein.  
The Veteran's service treatment records include multiple 
pre-service medical records, which demonstrate that the Veteran 
had a pre-existing eye disorder.  A June 1966 private medical 
report, dated when the Veteran was 11 years old, diagnosed the 
eye disorder as esotropia and stated that it had "been present 
for at least 10 years."  In this regard, the Board notes that, 
while esotropia and diplopia are both disorders of the eye, they 
are separate disabilities with separate diagnoses.  Esotropia is 
a disorder with a manifest deviation of the visual axis of an eye 
toward that of the other eye, commonly known as cross-eye, while 
diplopia is the perception of two images of a single object.  
Dorland's Illustrated Medical Dictionary, 525, 644 (30th ed. 
2003).  The pre-service medical evidence includes numerous 
reports of esotropia, including a June 1966 surgical operation 
that attempted to correct the disability, without any reports of 
diplopia.

The Veteran's service treatment records corroborate this 
diagnosis.  On a March 1973 enlistment report of medical history, 
the Veteran indicated that he had experienced eye trouble, and 
characterized it as "eye operation to corrected crossed eyes 11 
y[ea]rs old."  On physical examination, the Veteran was found to 
have moderate to severe right internal strabismus, also known as 
esotropia.  Id at 1766.  Further service treatment reports, dated 
in March 1973, March 1974, and June 1974 gave diagnoses of 
esotropia or crossed eyes.  None of these service treatment 
records shows any complaints or diagnosis of diplopia.  Indeed, 
on a May 1974 service treatment report, the Veteran answered 
"No" to the question "Do you ever see things 'Double.'"  On 
that same form, the Veteran reported that his vision was blurred 
at distance with poor depth perception.  Accordingly, the first 
mention of diplopia in any medical record was an August 30, 1974 
service treatment report which stated that the Veteran had 
undergone eye surgery 10 days before.  In that report, the 
Veteran complained of diplopia.  As such, the evidence clearly 
supports the Veteran's assertion that he had congenital esotropia 
prior to entry into military service, not diplopia.

In addition, the evidence also supports the Veteran's assertion 
that it was his congenital esotropia which was corrected during 
military service, not diplopia.  The Veteran's service treatment 
records demonstrate that he underwent an eye operation in August 
1974.  The pre-operative ophthalmology consultation report stated 
that the Veteran had alternating esotropia, for which he had 
undergone surgery in 1966, "and would like to have surgery 
again."  As esotropia was consistently diagnosed prior to the 
August 1974 operation, without any reports of any kind of 
diplopia, the August 1974 operation was clearly performed to 
correct the Veteran's esotropia, not diplopia.  Accordingly, the 
Board finds that the April 1978 rating decision was clearly in 
error with regard to its factual assertions that (1) the 
Veteran's diplopia was a constitutional or developmental 
abnormality, (2) the service treatment showed that, prior to 
entrance into the service, the Veteran had diplopia, and (3) the 
Veteran had corrective surgery for diplopia during military 
service.  Accordingly, based on the evidence of record at the 
time of the April 1978 rating decision, the correct facts, as 
they were known at the time, were erroneously applied by the 
adjudicator.  As such, the first and third requirements of the 
CUE claim have been met, and the error is also undebatable.  See 
Russell, 3 Vet. App. 313-14.  Therefore, the Veteran's motion for 
CUE will be granted if it is found that the error is of the sort 
which, had it not been made, would have manifestly changed the 
outcome at the time it was made.

As was discussed above, the basis for the April 1978 rating 
decision's denial of service connection for diplopia was that the 
disability was a congenital defect which pre-existed military 
service.  As the Veteran's service treatment records demonstrate 
that this is factually incorrect, the entire basis for the April 
1978 denial is invalid.  As such, the claim must be reviewed de 
novo, based on the record and the law that existed at the time of 
the April 1978 rating decision.  See Damrel, 6 Vet. App. at 245.

In this regard, the contemporaneous evidence shows that the first 
complaint of diplopia was made in an August 30, 1974 service 
treatment report, in which the Veteran reported experiencing 
diplopia following eye surgery 10 days before.  A physical 
profile report dated the same day gave a diagnosis of post 
operative eye surgery with diplopia.  The Veteran was restricted 
from field duty for 30 days.  The complaints of diplopia 
continued into September 1974, when diplopia was noted to still 
exist, but was "better."  This was still within the 30 day 
recovery period specified by the August 1974 physical profile.  
However, a December 3, 1974 service treatment report stated that 
the Veteran complained of double vision and reported that the 
condition had been present for three months, despite being told 
it would go away after one month.  The Veteran was referred to an 
ophthalmologist.  A subsequent service ophthalmology report, 
dated the same day, found that the Veteran was "still having 
diplopia" which he had been complaining of "since surgery."  
On physical examination, the examiner noted a slight hyperemia of 
the left eye and what appeared to be a "small hypertopia."  The 
impression was diplopia, rule out small hypertopia.  Accordingly, 
the contemporaneous evidence of record showed that (1) the 
Veteran did not have diplopia on entrance into military service, 
(2) began experiencing diplopia after an August 1974 surgical 
operation, and (3) received a subsequent diagnosis of diplopia.  
These facts satisfy the basic elements required to substantiate a 
claim of entitlement to service connection for diplopia.  
38 C.F.R. § 3.303 (1978). 

The July 2009 statement of the case stated that, at the time of 
the April 1978 rating decision, "we had not received any 
evidence showing you had diplopia at the time of your February, 
1978 compensation claim," and denied CUE on the basis that no 
chronic disability was demonstrated in February 1978.  The Board 
does not find this to be a reasonable interpretation of the 
evidence or the April 1978 rating decision.  The Veteran's 
service treatment records clearly demonstrate multiple complaints 
of diplopia, and a diagnosis of the disorder was made after 
abnormalities of the eye were noted on physical examination.  
There is no subsequent medical evidence this disability was 
corrected.  While no eye abnormality was noted on the first page 
of the Veteran's February 1976 separation examination, the second 
page found significant abnormalities on both distant and near 
vision, particularly in the left eye; with some of the 
abnormalities more severe than those noted on the Veteran's March 
1973 entrance examination.  Accordingly, the service treatment 
records corroborated the Veteran's claim that he continued to 
have eye abnormalities at the time of his separation from 
military service.  While the Veteran did not file his claim for 
service connection until February 1978, in the absence of medical 
evidence demonstrating that the Veteran's diplopia had 
disappeared, it is not reasonable to assume that the condition 
was no longer present, when the medical evidence of record 
demonstrated significant eye abnormalities only two years before.

In addition, it is significant to note that the April 1978 rating 
decision did not find that the Veteran did not have a current 
disability.  Indeed, the rating decision specifically stated that 
the Veteran's diplopia "is held to be a constitutional or 
developmental abnormality."  The use of the present tense 
indicates that the rating decision found that the disorder still 
existed, and only denied the claim on the basis of the erroneous 
belief that it was a pre-existing congenital condition.  
Accordingly, the Board finds that, had the April 1978 rating 
decision not made a clear factual error regarding the nature of 
the Veteran's pre-existing eye disorder, the outcome of the claim 
would have been manifestly different.  As such, revision of the 
April 1978 rating decision based on CUE is warranted.


ORDER

The April 21, 1978 rating decision which denied service 
connection for diplopia, contained CUE, and the appeal as to this 
issue is granted.


REMAND

The Veteran has also appealed a claim of entitlement to an 
effective date earlier than August 16, 2003, for the grant of 
service connection for diplopia.  However, as a result of the 
Board's decision herein, the effective date assigned for the 
Veteran's service-connected diplopia will be modified.  
Accordingly, the Veteran's claim of entitlement to an earlier 
effective date is "inextricably intertwined" with the issue of 
CUE and it must be remanded, pending RO revision of the April 
1978 rating decision.  Holland v. Brown, 6 Vet. App. 443 (1994).

Accordingly, the case is remanded for the following action:

Following revision of the April 1978 
rating decision, the RO must readjudicate 
the claim  of entitlement to an effective 
date earlier than August 16, 2003, for the 
grant of service connection for diplopia.  
Thereafter, if the claim on appeal remains 
denied, the Veteran and his representative 
must be provided a supplemental statement 
of the case.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


